DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to 35 USC 112(b) have been fully considered and are persuasive.  The 35 USC 112(b) rejection of 2/16/2022 has been withdrawn.
Applicant’s arguments with respect to the rejections of claim 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of a coupling being in between two bearings.
The rejection is updated and made final necessitated by amendment. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Maier US 20130136629 in view of Pugnet et al. US 7144226 and Slotman US 20150322961.
Regarding claim 1, Maier discloses: A rotary machine (Fig 1: 100) comprising: 
a rotary shaft (114) comprising a rotation axis (Axis 114 rotates on), 
a first shaft end (aft end of shaft that 120 is connected to), and a second shaft end (fwd of shaft that 122 is connected to); 
stationary pads circularly arranged about the rotation axis of the rotary shaft (As seen in the clip below)
a first bearing arrangement (120 on the aft side of the shaft) at the first shaft end, 
a second bearing (120 on the fwd side of the shaft) arrangement at the second shaft end; and 
the second bearing arrangement comprising a radial bearing (Seen in clip below) and a thrust bearing (Seen in clip below) comprised of a thrust collar (Seen in clip below) mounted for co-rotating with the rotary shaft and co-acting with the stationary pads (Seen in clip below)
a coupling flange (116) mechanically connected to the first shaft end; 
a first axial contact coupling (Par 21: 116 is a flexible or rigid coupling) connecting the coupling flange to the first shaft end.

    PNG
    media_image1.png
    428
    412
    media_image1.png
    Greyscale

However, Maier is silent as to: 
a second axial-contact coupling connecting the thrust collar to the second shaft end, 
wherein the second shaft end overhangs beyond the radial bearing of the second bearing arrangement and comprises 
a set of radial teeth formed on an annular front surface of the second shaft end, and 
the thrust collar comprises a set of radial teeth formed on an annular surface of the thrust collar and configured and arranged to mesh with the set of radial teeth formed on the annular front surface of the second shaft.
From the same field of endeavor, Pugnet teaches: 
a coupling (Fig 2: 72) that is between a bearing (42) that is analogous to the radial bearing of Maier as seen in the clip and thrust bearing (62) that is analogous to the thrust bearing of Maier as seen in the clip.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified a coupling between the radial bearing and thrust bearing as taught by Pugnet to reduce the amplitude of generated noise and more easily propagate the axial thrust generated by the motor (Col 3, line 4-13).
The combination would result in: a second axial-contact coupling connecting the thrust collar to the second shaft end, wherein the second shaft end overhangs beyond the radial bearing of the second bearing arrangement.
From the same field of endeavor, Slotman teaches: 
5277126-6a shaft end (Fig 2: 102) is provided with a set of radial teeth (142) formed on an annular front surface (Fig 3: Outer dimension of the shaft); 
the end of another component comprises a set of radial teeth (144), configured and arranged to mesh with the set of radial teeth formed on the annular front surface of the second shaft (142 and 144 mesh together).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Maier to have a hirth joint structure on a part of the shaft coupling to permit reversible axial splitting of the shaft into segments as taught by Slotman to allow for separation when storing and/or transporting components of the compressor along with while in operation providing efficient means for transmitting torque (Par 9-11).
The combination would result in: a set of radial teeth formed on an annular front surface of the second shaft end, and the thrust collar comprises a set of radial teeth formed on an annular surface of the thrust collar and configured and arranged to mesh with the set of radial teeth formed on the annular front surface of the second shaft.
Regarding claim 2, Maier discloses all of the above limitations. However, Maier is silent as to:
wherein the first axial- contact coupling comprises a first Hirth joint.
From the same field of endeavor, Slotman teaches: 
a Hirth joint (Fig 2: 140) on a shaft (112) in a compressor (Fig 1: 20).
This modification and combination are made in the rejection of claim 1.
The combination would result in: wherein the first axial- contact coupling comprises a first Hirth joint.
Regarding claim 4, Maier discloses:
wherein the rotary shaft supports centrifugal impellers (Fig 1: 124), the rotary machine being a centrifugal compressor (104).
Regarding claim 6, Maier discloses:
wherein the first shaft end overhangs beyond the first bearing arrangement (Fig 2: aft end of shaft overhangs 120) 
and comprises a set of radial teeth and the coupling flange comprises a set of radial teeth configured and arranged to mesh with the radial teeth of the first shaft end.
However, Maier is silent as to:
and comprises a set of radial teeth and the coupling flange comprises a set of radial teeth configured and arranged to mesh with the radial teeth of the first shaft end.
From the same field of endeavor, Slotman teaches: 
a shaft end (Fig 2: 102) is provided with a set of radial teeth (142) formed on an annular front surface (Fig 3: Outer dimension of the shaft); 
the end of another component comprises a set of radial teeth (144), configured and arranged to mesh with the set of radial teeth formed on the annular front surface of the second shaft (142 and 144 mesh together).
This modification and combination are made in the rejection of claim 1.
The combination would result in: comprises a set of radial teeth and the coupling flange comprises a set of radial teeth configured and arranged to mesh with the radial teeth of the first shaft end.
Regarding claim 8, Maier discloses:
wherein the first bearing arrangement comprises a radial bearing (Aft 120), and wherein the second bearing arrangement comprises a radial bearing (Fwd 120) and a thrust bearing (122) in combination.
Regarding claim 10, Maier discloses all of the above limitations. However, Maier is silent as to:
wherein the second axial- contact coupling comprises a second Hirth joint.
From the same field of endeavor, Slotman teaches: 
a Hirth joint (Fig 2: 140) on a shaft (112) in a compressor (Fig 1: 20).
This modification and combination are made in the rejection of claim 1.
The combination would result in: wherein the second axial- contact coupling comprises a second Hirth joint.
Regarding claim 11, Maier discloses:
wherein the thrust collar is mounted on a shaft portion overhanging from a radial bearing of the second bearing arrangement (Shaft 114 overhangs from fwd bearing 120).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Maier US 20130136629, Pugnet et al. US 7144226 and Slotman US 20150322961 as applied to claim 1 above, and further in view of Nelson et al. US 20170248151.
Regarding claim 3, Maier, Pugnet, and Slotman discloses all of the above limitations. However, they are silent as to:
wherein the coupling flange has an outer flange diameter greater than a diameter of the first shaft end.
From the same field of endeavor, Nelson teaches: 
wherein a coupling flange (Fig 2: 114) has an outer flange (132) diameter greater than a diameter of the first shaft end (112).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Maier to have the end of the shaft to have a coupling with an outer flange and connection as taught by Nelson to a trust shaft connection and hub to provide an adjustable amount of compression to the thrust shaft (Par 20).
Regarding claim 5, Maier, Pugnet, and Slotman discloses all of the above limitations. However, they are silent as to:
wherein the coupling flange comprises connection members for mechanical connection to a motion transmission joint.
From the same field of endeavor, Nelson teaches: 
wherein the coupling flange comprises connection members (Fig 2: 146) for mechanical connection to a motion transmission joint (126).
This modification and combination are made in the rejection of claim 3.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maier US 20130136629, Pugnet et al. US 7144226 and Slotman US 20150322961 as applied to claim 1 above, and further in view of lurisci et al. US 20180209427.
Regarding claim 7, Maier discloses all of the above limitations. However, Maier is silent as to: 
wherein a tie rod and ring nut arrangement axially presses the coupling flange against the rotary shaft.
From the same field of endeavor, Slotman teaches: 
a Hirth joint (Fig 2: 140) on a shaft (112) in a compressor (Fig 1: 20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Maier to have a hirth joint structure of the shaft coupling between the thrust bearing and fwd bearing and after the aft bearing to permit reversible axial splitting of the shaft into segments to allow for separation when storing and/or transporting components of the compressor along with while in operation providing efficient means for transmitting torque (Par 9-11).
From the same field of endeavor, lurisci teaches
wherein a tie rod and ring nut arrangement axially presses the coupling flange (Par 52: Tie rods are used to tighten the hirth joints together).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the couplings of Slotman to be tied together through tie rods going through the center of the hirth joint as taught by lurisci to create a very stable and reliable mechanical connection (Par 51).
The combination would result in: wherein a tie rod and ring nut arrangement axially presses the coupling flange against the rotary shaft.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745